DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (08/09/2022) in which a (3) month Shortened Statutory Period for Response has been set. 

  Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                 Acknowledgements

3.       Upon new entry, claims (1 -6, 8 -14 and 16 -18) are pending on this application, also being amended, of which claims (1, 9 and 17) remain the three parallel running independent claims on record. Claims (7 and 15) were cancelled. 

3.1.	The undersigned thanks applicant representative (Atty. Y. Ham; Reg. No. 45, 307) for the clear stated remarks and observations.

3.2.	The undersigned acknowledges the amendments provided to the specs. The recorded objection is withdrawn herein.

3.3.	The previous presented rejection under the 35 USC 112 is withdrawn in view of substantially amendments provided addressing the issue.

4.	The previous presented rejection under the 35 USC 103 is withdrawn in view of substantially amendments provided, overcoming the latest rejection on record, and therefore a NOA appears below.

              Notice of Allowance

5.       In view of the new set of amendments incorporated and persuasive arguments presented, the examiner undersigned considers that the application has been now placed in conditions for allowance.  

6.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

  Reasons for Allowance

7.       The following is the Examiners statement of reasons for allowance:

7.1.    Independent claims (1 and 14) and the associated dependencies are drawn to: a codec implementation, employing filtering block boundaries between reconstructed blocks, further comprising; as show in Figs (1 and 4);
calculating an average value of quantization parameters which are respectively applied to the target Luma blocks; and 
deriving a variable by adding the average value to an offset value derived based on offset information to be encoded at a level of a sequence parameter set that is a header which is referenced in common by the pictures belonging to the sequence;
determining whether to perform the filtering on the block boundary and performing the filtering based on the set boundary strength and the variable, wherein the setting of the boundary strength comprises: if at least one of the two target luma blocks are predicted by the intra prediction mode, setting the boundary strength as a second value; and 
otherwise, if one of the two target luma blocks is predicted by the intra block copy mode and the other of the two target luma blocks is predicted by the inter prediction mode, 
and setting the boundary strength as a first value different from the second value; as detailed illustrated in at least Fig. (8); [Specs/Claims].

7.2.    The below group of Prior art (PA) presented on record (Section 8), fails to fairly disclose and/or suggest this particular filtering feature steps as claimed (see 7.1 above), that combined with the rest of the associated dependent claims, having no analogous in the Art at the time the invention was made/filed.

7.3.       For at least above arguments, Examiner is believed that the presented list of claims has/have been constructed in such manner, placing the case in condition for allowance.

7.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     					    Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1.	Patent documentation

US 20180176601 A1	Jeong; et al.		H04N19/50; H04N19/593; H04N19/86; 
US 10,778,975 B2		Park; et al.		H04N19/117; H04N19/86; H04N19/82;
US 10,306,246 B2		Chao; Ping et al.	H04N19/82; H04N19/42; H04N19/86
US 9,942,572 B2		Puri; Atul et al.	H04N19/85; H04N19/91; H04N19/172; 

8.2.	Non-Patent documentation:

_ HEVC Deblocking Filter; Norkin -2012. 
_ In-Loop Noise-Filtered Prediction for HEVC; Wige - 2014
_ Transform-Domain In-Loop Filter with Block Similarity for HEVC; Zhang– 2016.
_ Design of Efficient Streaming Deblocking and SAO Filter for HEVC; Baldev; 2018.

                                                              CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800)786-9199 (USA/CANADA) or (571)272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.